Citation Nr: 1712009	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection coronary artery disease, to include as due to herbicide exposure.

4.  Entitlement to a disability rating for degenerative joint disease of the lumbar spine with stenosis in excess of 20 percent from the November 26, 2007 date of claim for higher rating to June 8, 2010, and in excess of 40 percent thereafter.

5.  Entitlement to a total disability rating for compensation based on individual unemployability to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The service connection issues initially came before the Board in March 2016.  The claims for an increased rating and for a TDIU were initially before the Board in January 2011.  All issues were remanded in by the Board in March 2016 in order to provide the Veteran a hearing for the service connection issues.

Next, the Veteran presented testimony at a travel board hearing before a Veterans Law Judge in June 2010 for his claim of entitlement to an increased rating for a low back disorder.  In November 2016, the Veteran presented testimony in a videoconference hearing for the remaining issues before the undersigned Veterans Law Judge.  In the latter hearing, the Veteran withdrew his appeal for a higher rating for his low back disorder.  Transcripts of the hearings have been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran was exposed to herbicides during his active military service in Thailand. 

2.  Peripheral neuropathy of the lower extremities is related to diabetes mellitus, type II.  

3.  During the November 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine with stenosis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus, type 2, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine with stenosis have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the November 2016 Board hearing, the Veteran stated that he wished to withdraw the appeal as to the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine with stenosis.  As such, there remain no allegations of errors of fact or law for appellate consideration in this claim. Accordingly, the Board does not have jurisdiction to review the appeal on this issues, and the claim is dismissed.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type 2, and coronary artery disease, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The regulations also provide for presumptive service connection for early-onset peripheral neuropathy only if the condition manifests to a compensable degree within one year after the last date on which the Veteran was exposed to an herbicide agent. Id.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), VA has determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength commercial variant, were used.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

Thus, VA has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases. Consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans. VA has identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, that quality for this consideration.  As such, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, during the Vietnam era, from February 28, 1961, to May 7, 1975.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H(5) (emphasis added).

The Board finds that the first element of service connection, current disability, is met.  See 38 C.F.R. §§  3.303, 3.310.  A June 2011 Agent Orange Registry Examination note documents diagnoses of coronary artery disease and peripheral neuropathy of the lower extremities.  VA treatment records show a diagnosis of coronary artery disease in 1999.  VA treatment records document an October 2013 bypass surgery for coronary artery disease.  Various other treatment records, including private treatment records, document treatment for coronary artery disease through 2016.  A May 2011 VA treatment record documents a diagnosis of diabetes mellitus type II with peripheral neuropathy.  In a March 2011 VA examination, the diagnosis was peripheral neuropathy of the lower extremities.  Thus, the first element of service connection, present disability, has been met for the Veteran's claims for service connection for coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the lower extremities.  

Regarding diabetes and coronary artery disease, the only remaining issue is whether the Veteran was exposed to Agent Orange.  

During his November 2016 Board hearing, the Veteran testified that he did not physically enter the Republic of Vietnam at any point and that his exposure to herbicide agents occurred while he served in Thailand.  The Veteran stated that although he flew into Saigon, in Vietnam, he remained on the plane while it was landed, and never disembarked.  The Veteran reported being exposed to Agent Orange while he was serving at Takhli Air Base in Thailand during 1965.  Specifically, while serving in Okinawa during that time frame, he would fly to Thailand every two to three weeks to man the radio stations in various Air Force Bases.  He also testified that he served at Nakhon-Phanom Air Force Base in Thailand for one year and moved throughout the entire base as part of his military occupational specialty (MOS) in order to repair radios.  He specifically indicated that he did work on the perimeter of the base during this period of his service.  For his period of service involving visits to Takhli Air Base in Thailand, the Veteran indicated he stayed in a hooch that was less than 50 yards from the base perimeter.  He also described working on the perimeter on occasion.  

The Veteran's personnel records show that he served in the 1987 Communications Squadron on the Nakhon Phanom Royal Thailand Air Force Base in Thailand from July 1970 to June 1971.  In this capacity, the Veteran was responsible for the planning, management, and administration of the base non-tactical radio systems and other leased communications equipment.  In addition, the Veteran carried out other duties as deemed necessary.  Personnel records also document that the Veteran served a four month temporary duty assignment in Southeast Asia during the period from July 1965 to July 1966.  This is the period during which the Veteran described taking two to three week details to various Air Force Bases in Thailand.  

The Veteran also submitted photographs showing his person in transit from Okinawa to air force bases located in Takhli, Don Muang, Udorn, and Ubon.  In a statement received in May 2012, the Veteran again reported serving on a four month temporary duty assignment from August to November 1965 with the 4252 out of Kadena Air Force Base in Okinawa.  As a Ground Radio Operator, he traveled to Don Muang Air Base to provide support for all Air Force units and detachments assigned to the base or other bases.  He further described being transported via tanker to and from Takhli, Don Muang, Udorn, and Ubon Air Force Bases every two to three weeks during the temporary duty assignment, his duties and sleeping arrangement on Takhli, in particular, taking bringing him close to the base perimeter.  Finally, the Veteran's pertinent DD-214s show him being assigned to the 2036 Communication Squadron or the 1987 Communications Squadron during the pertinent periods of service discussed above.  

After a thorough review of the record, to include all lay evidence submitted by the Veteran and the Veteran's military records, the Board resolves reasonable doubt in the Veteran's favor and finds that he was exposed to herbicides.  His MOS, as well as his credible statements, establishes that his duties were such that his daily work duties would have required him to visit the portions of the base along the perimeter to fulfil his obligations as ground radio operator. Accordingly, herbicide exposure is acknowledged.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H(5).  Thus, the second element of service connection is met. See 38 C.F.R. §§ 3.303(a), 3.307, 3.309(e); Holton, 557 F.3d at 1366.

As noted previously, diabetes mellitus, type 2, and coronary artery disease, are listed in the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309 (e).  Thus, service connection for diabetes mellitus, type 2 and coronary artery disease is warranted.

Regarding the Veteran's peripheral neuropathy of the lower extremities, the Board resolves reasonable doubt in his favor and finds that the diagnosed condition is related to service-connected diabetes mellitus, type II.  May 2011 private treatment records document treatment for diabetes mellitus type II with peripheral neuropathy of the lower extremities, chronic left worse than the right.  The attending physician noted the importance of lowering sugar consumption to prevent additional peripheral neuropathy pain.  In conjunction with the March 2011 VA examination diagnosing peripheral neuropathy and ruling out radiculopathy of the lower extremities, the May 2011 treatment notes show that peripheral neuropathy is proximately due to or the result of, or aggravated by, service-connected diabetes mellitus, type II.  Accordingly, service connection for peripheral neuropathy of the lower extremities is granted on a secondary basis.  


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for coronary artery disease is granted.  

The appeal for the issue of entitlement to a disability rating for degenerative joint disease of the lumbar spine with stenosis in excess of 20 percent from the November 26, 2007 date of claim for higher rating to June 8, 2010, and in excess of 40 percent thereafter, is dismissed.  


REMAND

Remand is necessary to provide the Veteran with an examination for his TDIU claim.  In the March 2016 remand, the Board directed that an examination be provided, and adjudication of TDIU be done by the AOJ pending adjudication of the service-connection claims decided above.  No examination for the Veteran's TDIU has yet been provided.  Thus, remand is necessary in order to provide an examination that determines whether the Veteran is unable to secure or follow substantially gainful employment as a result of service-connected disabilities.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development has been completed, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The Veteran is service-connected for the following disabilities:  lumbar spine disability; cervical spine disability; GERD; right knee disability; bilateral hearing loss; hemorrhoids; left cheek disorder; a right wrist disorder; headaches; bell's palsy; diabetes mellitus; coronary artery disease; and peripheral neuropathy of the bilateral lower extremities.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


